This is a suit brought by Mary Walters, temporary administratrix of the estate of F. G. Walters, deceased, to recover damages for the death of said Walters. Case was tried before jury and resulted in a verdict against defendant for the sum of $5,000.
The assignments of error in appellant's brief will not be considered by us because not in compliance with rule 25 for Courts of Civil Appeals (142 S.W. xii), in that there is no appropriate reference to the part of the motion for new trial in which the error was complained of in the court below. The appellant's motion for new trial was overruled December 5, 1912. The brief was filed in this court March 25, 1913. Parties to suit and their attorneys certainly have had ample time to familiarize themselves with the rules promulgated in January, 1912. Jones v. Edwards, 152 S.W. 727; Railway Co. v. Ledbetter, 153 S.W. 646; Nunn v. Veale, 149 S.W. 758; Murphy v. Earl, 150 S.W. 486; Tiefel v. Maxwell, 154 S.W. 319; Railway Co. v. Gray, 154 S.W. 229; Konz v. Henson, 156 S.W. 593, recently decided by this court and not yet officially reported.
No fundamental error appearing, the judgment is affirmed.
McKENZIE, J., did not sit in this case.